DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4, 5 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/22. The elected species will correspond to Figs. 5 and 6 as requested by applicant.

Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Block (US 6,991,892 B2).  Block teaches an apparatus (Figs. 13A-C) comprising:
a lateral photodiode (804) disposed on a semiconductor layer (500);
an optical waveguide (1300) spaced apart from the lateral photodiode (804) (part of the waveguide touches layer 804, but other parts are “spaced apart” from 804 and touch 1102 instead) and top-coupled with a depletion region (1320) of the lateral photodiode (804) wherein the lateral photodiode (804) is positioned between the semiconductor layer (500) and the optical waveguide (1300) (see Fig. 13A); and
wherein the lateral photodiode (804) is disposed on a surface of the semiconductor layer (500) (see Fig. 13C);
wherein the lateral photodiode is formed of germanium (C3 L61 – C4 L8), and wherein the semiconductor layer is formed of (silicon)-on-insulator layer (C3 L54-56).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipson et al (US 8,861,909 B2).  Lipson teaches an apparatus (Figs. 5A-B) comprising:
a lateral photodiode (Polysilicon detector layer and Lateral electrical contacts) disposed on a semiconductor layer (Buried oxide, substrate);
an optical waveguide (planar optical waveguide) spaced apart from the lateral photodiode (Polysilicon detector layer and Lateral electrical contacts) and top-coupled with a depletion region (Polysilicon detector layer) of the lateral photodiode, wherein the lateral photodiode (Polysilicon detector layer and Lateral electrical contacts) is positioned between the semiconductor layer (Buried oxide, substrate) and the optical waveguide (planar optical waveguide) (see Fig. 5B); and
wherein the lateral photodiode (Polysilicon detector layer and Lateral electrical contacts) is disposed on a surface of the semiconductor layer (Buried oxide, substrate) (see Fig. 5B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lipson as applied to claim 1 above, and further in view of Hochberg et al (US 8,410,420 B1).
Lipson teaches the apparatus previously discussed, Lipson does not teach the depletion region is formed in an intrinsic region of the lateral photodiode.
Hochberg teaches a lateral photodiode (120) wherein the depletion region (W) is formed in an intrinsic region of the photodiode (120) (C3 L43-49, C5 L12-26).
Lipson and Hochberg are analogous art because they are from the same field of endeavor, lateral photodiodes.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that the PN diode of Lipson has an intrinsic region where the detection current fill flow as taught by and shown by Hochberg that teaches the same PN layer as Lipson.
The motivation for doing so would have been to reduce dark current and thus reduce noise (Hochberg, C3 L47-49).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lipson as applied to claim 1 above, and further in view of Novack et al (US 9,588,298 B2).
Lipson teaches the apparatus previously discussed.
Lipson does not teach expressly a second optical waveguide arranged above the waveguide and being evanescently coupled with the waveguide or the waveguide having tapered section having a narrow portion coupled to the straight waveguide section, and a wide portion configured to receive an optical signal.
Novack teaches an apparatus (Fig. 2A) comprising a waveguide (208) with straight section and a tapered section having a narrowing and widening portions coupled to the straight section (see Fig. 2D) wherein the wide portion is configured to receive an optical signal and output it from the apparatus (C8 L55-68, C9 L1-7) and wherein a second optical waveguide (206) arranged above the waveguide (208) and being evanescently coupled with the waveguide (208) (C8 L55-68, C9 L1-7).
Hochberg and Lipson are analogous art because they are from the same field of endeavor, optical waveguide coupling.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Lipson to include another waveguide in the substrate and to taper the waveguide already taught.
The motivation for doing so would have been to be able to transmit an optical signal to different levels of the apparatus and to allow different modes to be transmitted by using a taper that can accept a large mode in to the apparatus.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lipson as applied to claim 1 above, and further in view of Masini et al (US 7,397,101 B1).
Lipson teaches the apparatus previously discussed including the lateral photodiode (120) comprising the first (p-doped), second (n-doped) and third doped (intrinsic) regions (PIN diode structure).
Lipson does not teach expressly the lateral photodiode with the semiconductor layer comprises a third region arranged beneath the first region of the lateral photodiode and doped with the first conductivity type, and a fourth region arranged beneath the second region of the lateral photodiode and doped with the second conductivity type and wherein the semiconductor layer comprises a second intrinsic region arranged beneath the first intrinsic region.
Masini teaches a lateral photodiode (Fig. 1) comprising first (130), second (140), intrinsic (135) regions doped with p-type, n-type and intrinsic, respectively and third (110) and fourth (120) doped regions beneath the first and second regions (130, 140), respectively and a second intrinsic region (115) beneath the first intrinsic region (135).
Lipson and Masini are analogous art because they are from the same field of endeavor, lateral photodiodes.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the apparatus of Lipson to the second PIN regions below the first regions as taught by Masini.
The motivation for doing so would have been to be able detect in a wider wavelength spectrum (Masini, C4 L11-31).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2874